Citation Nr: 0636871	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-09 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment of Dependent's Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code, beyond June 24, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant is the daughter of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The case has been transferred to the Oakland, California, RO.  

In September 2003, a Travel Board hearing was held in front 
of the undersigned Veterans Law Judge.  Transcripts of said 
hearing have been associated with the claims file.  

The Board remanded the case in June 2004 and May 2006 for 
further evidentiary development.


FINDINGS OF FACT

1.  The veteran was found, via a rating decision of June 
1995, to have a total and permanent service-connected 
disability effective from September 15 to November 29, 1993 
and then from August 1, 1994 through the time of his death.  
The veteran was notified of the decision on June 24, 1995.  

2.  A rating decision of June 1995 established eligibility 
for Dependent's Educational Assistance under 38 U.S.C., 
Chapter 35, effective May 26, 1993.

2.  The appellant is the veteran's daughter and was born on 
August [redacted], 1971.

4.  The appellant attained the age of 31 on August [redacted], 2002.


CONCLUSION OF LAW

The criteria for extending the delimiting date for 
entitlement to DEA benefits under the provisions of Title 38, 
Chapter 35, United States Code, have not been met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3040, 
21.3041 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

Legal Criteria and Analysis

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
Ordinarily, a child's period of eligibility for educational 
assistance under Chapter 35 ends on his or her 26th birthday. 
38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. §§ 21.3040(c), 
21.3041(c) (2006).

The regulation pertaining to the commencing date for an award 
of educational assistance provides that if the award is the 
first award of educational assistance for the program of 
education, the commencing date will be the later of: (1) the 
date the educational institution certifies as the beginning 
of the educational program; (2) one year before the date of 
claim as determined by 38 C.F.R. § 21.1029(b); (3) the 
effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  38 C.F.R. § 21.4131 (2006).
38 U.S.C.A. § 3512(a)(3) provides that if VA first finds that 
the parent from whom eligibility is derived has a service-
connected total and permanent disability after the eligible 
person's eighteenth birthday, but before the person's twenty-
sixth birthday, the eight-year period of eligibility shall 
begin on the effective date of the permanent and total 
rating; the date of the decision establishing such a rating; 
or any date in between, which ever is more advantageous to 
the dependent child if: (A) the Secretary approves the 
beginning date; (B) the eligible person elects that beginning 
date within 60 days of written notice by VA of that person's 
opportunity to make such election, such notice including a 
statement of the deadline for the election imposed under this 
subparagraph.

The term "first finds" is defined as the effective date of 
the rating or date of notification to the veteran from whom 
eligibility is derived establishing a permanent and total 
rating, whichever is more advantageous to the eligible 
person.  38 U.S.C.A. § 3512(a)(3), (d).

In other words, and as applicable to this case, if VA 
determines that a veteran has a permanent and total 
disability between his dependent child's 18th and 26th 
birthdays, and the dependent child so elects, the period of 
eligibility may begin on the effective date of the permanent 
and total rating; the date of the decision establishing such 
a rating; or any date in between, which ever is more 
advantageous to the dependent child.  The eligibility period 
would then end eight years from the beginning date.

In VAOPGCPREC 8-2004, the General Counsel opined that in 
"first finds" cases, extensions of the delimiting date 
contains no age restrictions on the payment of benefits.  In 
other words, extensions can be granted past the appellant's 
31st birthday.

In the instant case, in a rating decision of June 1995, the 
veteran was assigned a permanent and total disability rating 
from September 15, 1993 to November 29, 1993 and then form 
August 1, 1994 through the time of his death.  In the same 
rating decision, eligibility for DEA was established 
effective May 26, 1993, the date of the VA examination which 
declared the veteran incompetent.  

The record establishes that the appellant was born on August 
[redacted], 1971.  A copy of her marriage certificate which includes 
her birth date is attached to the claim file.  In a letter 
dated in February 2002, VA informed the appellant that she 
had to use the remaining of her DEA benefits prior to August 
[redacted], 2002, the date of her 31st birthday.

In March 2000 the appellant filed a request for an extension 
of the delimiting date of her DEA benefits on the basis that 
she had encountered financial hardships which had prevented 
her form pursuing her studies.  She requested that she be 
allowed to use the remainder of her educational benefits 
which amounted to 23 months and 4 days.

In December 2005, the RO extended the appellant's delimiting 
date of her DEA benefits from August [redacted], 2002 to June 24, 
2003.  The RO based the decision on the application of 38 
U.S.C.A. § 3512(a)(3) and VAOPGCPREC 8-2004 which allow the 
appellant to choose the beginning date of her DEA benefits to 
be either the effective date of the total and permanent 
disability rating or the date the veteran was informed of the 
total and permanent disability rating, or any date in between 
the two, without any age restrictions.  The RO reasoned that 
since the appellant had not been previously provided with the 
opportunity to choose, they would choose the most 
advantageous date for her which was the date the veteran was 
informed of his total and permanent rating, or June 24, 1995.  

Although the RO granted an extension, the grant is only 
partial.  The appellant requested an extension of 23 months 
and 4 days.  Therefore, the Board must address whether the 
appellant is entitled to any additional extensions.

The Board notes that the RO's partial grant extended the 
appellant's delimiting date past her 31st birthday.  Having 
already been provided the relief allowed under VAOPGCPREC 8-
2004, the Board must now determine whether there is any other 
avenue available to the appellant for further extension of 
the delimiting date considering all the facts of the case to 
include that her 31st birthday has already passed.  

In certain situations, the delimiting date may be modified or 
extended, but generally not past her 31st birthday.  38 
U.S.C.A. § 3512 (West 2002); 38 C.F.R. §§ 21.3040(d), 
21.3041(d), (e) (2006).  The exception being, as noted above 
"first find" cases which do allow extensions past the 31st 
birthday under limited circumstances.  See VAOPGCPREC 8-2004.

In the instant case, it is undisputed that the veteran is 
seeking an extension of her delimiting date past her 31st 
birthday.  However, as noted above, entitlement to DEA 
benefits may not be paid beyond a claimant's 31st birthday 
except in "first find" cases.  See 38 C.F.R. §§ 21.3040(d), 
21.3041(e) (2005).

The appellant contends that she put off pursuing her 
education from March 1998 to January 2002 due to the 
financial hardship caused by her divorce.  Because of this 
hardship, the appellant argues that her delimiting date 
should be extended.  However, after a review of the evidence 
and contentions of the appellant, the Board finds that the 
appellant is not entitled to an extension of the period of 
eligibility for Chapter 35 DEA benefits, on the basis that 
her delimiting date for the receipt of these benefits has 
expired, and no other avenue is now available to extend her 
benefits period. 

First, the Board notes that 38 C.F.R. § 21.3041 (e)(2) 
provides certain exceptions for eligibility for DEA benefits 
beyond age 31.  38 C.F.R. § 21.3041 (e)(2) allows for persons 
who turns 31 in the middle of an academic quarter or semester 
to finish out the remainder of that quarter or semester 
before the termination of the benefit.  Such exception is 
inapplicable in the instant case because the appellant's 
delimiting date has already been extended past her 31st 
birthday.  

Furthermore, 38 C.F.R. § 21.3043 provides for an extension of 
the period of eligibility for DEA benefits where certain 
hardships exists which are beyond the claimant's control.  
Family or financial hardships are specifically listed as one 
of the bases for extension by virtue of 38 C.F.R. § 
21.3043(b).  The appellant has claimed that she was not able 
to continue her education between March 1998 and January 2002 
due to financial hardships caused by her contentious divorce.  
The appellant has submitted copies of her divorce decree.  
While the Board sympathizes with the appellant's divorce and 
subsequent financial situation, the controlling provision of 
law here is 38 C.F.R. § 21.3041(e)(2), not 38 C.F.R. § 
21.3043.  Section 21.3041(e)(2) specifically limits the 
extension of the ending date of DEA benefits during periods 
of hardship to age 31, regardless of circumstances.  
Accordingly, these provisions also do not avail the 
appellant.

Finally, the appellant asserts that she has a remaining 
period of eligibility under 38 C.F.R. § 21.3044.  This 
regulation generally limits entitlement to DEA benefits for a 
45-month period and provides that continuous pursuit of an 
educational program is not required.  While the appellant is 
correct that the general period of entitlement to DEA 
benefits is 45 months, the regulations do not extend 
eligibility for the benefit in perpetuity.  To the contrary, 
the 45-month period of entitlement ends on a claimant's 
reaching age 31, even in circumstances where (as in this 
case) the full 45-months of benefits have not been paid.  See 
38 C.F.R. §§ 21.3040(d), 21.3041 (e)(1) (2006).

In essence, the argument advanced by the appellant, namely 
that she was unable to pursue a master's degree prior to the 
expiration of her delimiting date because of financial 
hardship appears to be one couched in equity.  The Board, 
however, is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board has decided this case based on 
the application of controlling law.  

The appellant's delimiting date has already been extended 
under the exception of "first find" cases.  This is the 
only remedy available to her.  Accordingly, because of the 
absence of legal merit and lack of entitlement under the law, 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER


Appellant's claim for DEA benefits beyond the delimiting date 
of June 24, 2003 is denied


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


